DETAILED ACTION
Response to Arguments
The objection for minor informalities of claim 7 has been withdrawal due to the amendments made. 
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues on page 6 of the arguments that Zurn does not disclose the second proof mass portion is coupled to the first proof mass by a spring because the capping layer 66 does not couple the top drive electrode 360 to the top sense electrode 362 because it is completely to the side and does not even make any physical contact with either electrode.  However, fig. 18E of Zurn disclose that “a second capping layer 366 is formed on the wafer and patterned such that caps remain on the photoresist in cavities 140 and in pockets 340, 342.”  See col. 19 ll. 34-36 of Zurn.  The second capping layer 366 forms on the top drive electrode 360 and top sense electrode 362 above pocket 342 and physically connects the top drive electrode 360 to the top sense electrode 362.  Thus, top drive electrode 360 is coupled to the top sense electrode 362 by the second capping layer 366. 
	Applicant also argues on page 6 of the arguments that the capping layer 66, as disclose by Zurn, is not a spring in the claimed fashion.  However, Zurn teaches that “applying a voltage between two top metal electrodes 360 (actuators) and bottom metal electrodes 346 generate a force that causes the capping dielectric to deform “, See col. 20 ll. 4-7 of Zurn.  Zurn also teaches that “[w]ith no potential difference across the actuator electrodes the micromechanical switch 372 is open.”  See col. 20 ll. 27-29 of Zurn.  This means when the voltage between the two top metal electrodes 360 and bottom metal electrode 346 is decreased from a maximum voltage to no potential difference, the capping layer 66 is released after being distorted and recovers its original shape.  Thus, the capping layer 66 can be considered a spring.  
	Applicant argues on page 7 of the arguments that Zurn does not discloses a bumpstop configured to limit motion of the first proof mass portion because the bottom electrode 348 does not prevent the proof mass from contacting other components like the top sense electrode 362 contacting the bottom electrode 348.  However, Zurn discloses that “[w]ith maximum voltage applied across the actuator electrodes 346, 360 the µswitch 372 closes”, col. 20 ll. 26-30 of Zurn.  At maximum voltage between the top metal electrode 360 and bottom metal electrode 346, the top sense electrode 362 and bottom reference electrode 348 make contact and top sense electrode 362 is prevented by the bottom reference electrode 348 from proceed further downwards pass the bottom reference electrode 348.  Thus, the bottom electrode 348 is configured to limit motion of the top sense electrode 362.  
Applicant argues on page 8 of the arguments that Zurn does not disclose that the first electrode is configured to apply a pulling force onto the second proof mass portion and to move the second proof mass portion towards the first electrode because application of the voltage by the electrodes 360 causes the separation between the sense electrode 362 and the bottom metal reference electrode 348 to be changed, as disclosed by Zurn, as opposed to the second proof mass in the claimed fashion.  However, figure 18F of Zurn discloses “[w]ith maximum voltage applied across the actuator electrodes 346, 360 the µswitch 372 closes”, col. 20 ll. 26-30 of Zurn.  Thus, the bottom metal electrode 346 is configured to apply a pulling force onto the top metal electrodes 360 and to move the top metal electrodes 360 towards the bottom metal electrode 346.  
Applicant finally argues on page 8 of the arguments that Zurn does not disclose the first electrode is further configured to subsequently stop applying the pulling force and wherein the spring is configured to release the energy stored in the spring responsive to the stopping of the application of the pulling force, wherein the energy released generates a force that is greater than a stiction force resulting from the first proof mass portion contacting the bumpstop, as claimed, because it is implied that the metal sense electrodes 362 were never in contact with the reference electrode 348 to begin with.  However, Zurn also teaches that “With maximum voltage applied across the actuator electrodes 346, 360 the µswitch 372 closes.”  See col. 20 ll. 27-29 of Zurn.  This means, that at maximum voltage between top metal electrode 360 and bottom electrodes 346, the sense electrode 362 would contact the bottom electrode 348.  Zurn also teaches that “[w]ith no potential difference across the actuator electrodes the micromechanical switch 372 is open.”  See col. 20 ll.  This means that when the maximum voltage between top metal electrode 360 and bottom electrodes 346 decreases to no potent difference, the second capping layer 366 recovers its original shape and separates the metal electrode 360 from the bottom electrode 346.  Thus, fig. 18E of Zurn discloses the first electrode (346 of 372) is further configured to subsequently stop applying the pulling force (“[w]ith no potential difference across the actuator electrodes the micromechanical switch 372 is open.”  See col. 20 ll. 27-29”) and wherein the spring (portion of 366 connecting 362 with left 360 in 372) is configured to release the energy stored in the spring responsive to the stopping (“[w]ith no potential difference across the actuator electrodes the micromechanical switch 372 is open.”  See col. 20 ll. 27-29”) of the application of the pulling force (“varies the separation, col. 20 ll. 10), wherein the energy released generates a force (“micromechanical switch 372 is open.”  See col. 20 ll. 27-29”) that is greater than a stiction force resulting from the first proof mass portion (362 of 372) contacting the bumpstop (348 of 372).
Claim 1 remains rejected for the reasons stated above.   
Claim 3 depends on claim 1 and remains rejected from the reasons stated above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zurn (US 6,621,134).
With regard to claim 1, figures 18F-18G of Zurn discloses a device comprising: a micro-electromechanical system (MEMS) device layer (360 and 362 of 372 in fig. 18F) comprising a proof mass (362 and 360 of 372 in fig. 18F), wherein the proof mass (362 and 360 of 372 in fig. 18F) comprises a first proof mass portion (362 of 372 in fig. 18F) and a second proof mass portion (left 360 of 372 in fig. 18F), and wherein the first proof mass portion (362 of 372) configured to move in response to a stimuli (“sense electrode”, col. 20 ll. 26), and wherein the second proof mass portion (left 360 of 372) is coupled to the first proof mass (362 of 372) by a spring (portion of 366 connecting 362 and left 360 of 372); a substrate 122 disposed opposite to the MEMS device layer (360 and 362 of 372), wherein the substrate 122 comprises a bumpstop (348 of 372) configured to limit motion of the first proof mass portion (362 of 372); and a first electrode (346 of 372) disposed on the substrate 122 facing the second proof mass portion (left 360 of 372), wherein the first electrode (346 of 372) is configured to apply a pulling force (“generate a force”, col. 20 ll. 6) onto the second proof mass portion (left 360 of 372) and to move the second proof mass portion (left 360 of 372) towards the first electrode (346 of 372), wherein the first electrode (346 of 372) is further configured to subsequently stop applying the pulling force (“[w]ith no potential difference across the actuator electrodes the micromechanical switch 372 is open.”  See col. 20 ll. 27-29”) and wherein the spring (portion of 366 connecting 362 with left 360 in 372) is configured to release the energy stored in the spring responsive to the stopping (“[w]ith no potential difference across the actuator electrodes the micromechanical switch 372 is open.”  See col. 20 ll. 27-29”) of the application of the pulling force (“varies the separation, col. 20 ll. 10), wherein the energy released generates a force (“micromechanical switch 372 is open.”  See col. 20 ll. 27-29”) that is greater than a stiction force resulting from the first proof mass portion (362 of 372) contacting the bumpstop (348 of 372).
With regard to claim 2, figures 18F-18G of Zurn discloses a substrate 122 comprises MEMS device layer (360 and 362 of 372).
With regard to claim 4, figures 18F-18G of Zurn discloses that the MEMS device layer (360 and 362 in 372) further includes a third proof mass portion (right 360 in 372), and wherein the third proof mass portion (right 360 in 372) is coupled to the first proof mass portion (362 of 372) by another spring (portion of 366 connected 362 and right 360 of 372).
With regard to claim 5, figures 18F-18G of Zurn discloses that the substrate 122 further comprises a second electrode (right 346 in 372) disposed under the third proof mass portion (right 360 in 372) configured to apply another pulling force to the third proof mass portion (right 360 in 372).
With regard to claim 6, figures 18F-18G of Zurn discloses that the energy released from the spring (portion of 366 connecting left 360 and 362 in 372) and the another spring (portion of 366 connecting right 360 and 362 in 372) generates a force that is greater than a stiction force resulting from the first proof mass portion (left 360 in 372) sticking to the bumpstop (348 in 372).
With regard to claim 7, figures 18F-18G of Zurn discloses applying the pulling force comprises applying an electrostatic charge (“varying voltages across the electrostatic actuators 360”, col. 20 ll. 9-10) to the first electrode (left 346 in 372) to store energy in the spring 366. storing energy in the spring 366 by applying electrostatic charge to the first electrode (left 346 in 372).
With regard to claim 9, figures 18F-18G of Zurn discloses the another pulling force is different (“varying voltages across the electrostatic actuators 360”, col. 20 ll 9-10) from the pulling force.
With regard to claim 10, figures 18F-18G of Zurn discloses a spring constant (spring constant of 366) of the spring 366 is a same as a spring constant (spring constant of 366) of the another spring 366.
With regard to claim 11, figures 18F-18G of Zurn discloses the another pulling force (“force”, col. 20 ll. 6) is a same as the pulling force (“force”, col. 20 ll. 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zurn (US 6,621,134) in view of Ikehashi et al. (US 2013/0106318) (“Ikeshashi”). 
With regard to claim 3, Zurn does not disclose that the substrate comprises a charge pump configured to apply electrostatic charge through the first electrode.
However, fig. 4 of Ikeshashi disclose that the substrate 41 comprises a charge pump 14 configured to apply electrostatic charge (“electrostatic attraction”, par [0035]) through the first electrode 43.
Therefore, it would have been obvious to one of ordinary skill in the art to form the bottom electrode of Zurn connected to charge pump as taught in IIkeshashi in order to provide a higher power source voltage.  See par [0026] of Ikeshashi.  

Allowable Subject Matter
Claim 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 12 is that Zurn (US 6,621,134) does not disclose detecting that a first proof mass portion of a micro-electromechanical system (MEMS) device layer has stuck to a bumpstop disposed on a substrate; responsive to the detecting, applying a force to a second proof mass portion of the MEMS device layer wherein the applying pulls the second proof mass portion of the MEMS device layer toward the substrate.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        10/29/2022